FILED
                             NOT FOR PUBLICATION                             SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE LUIS MORALES,                               No. 11-17354

               Plaintiff - Appellant,            D.C. No. 4:06-cv-04175-PJH

  v.
                                                 MEMORANDUM *
PELICAN BAY STATE PRISON; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                    Phyllis J. Hamilton, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       California state prisoner Jose Luis Morales appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging constitutional

violations in connection with his 2006 prison disciplinary proceedings. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Hawkins v. Risley, 984

F.2d 321, 323 (9th Cir. 1993) (per curiam) (issue preclusion). We may affirm on

any ground supported by the record, Thompson v. Paul, 547 F.3d 1055, 1058-59

(9th Cir. 2008), and we affirm.

      Dismissal was proper because the state court’s denial of Morales’s petition

for a writ of habeas corpus challenging his prison disciplinary proceedings and

placement in the Security Housing Unit precluded Morales from relitigating the

same issues in a § 1983 action. See Silverton v. Dep’t of Treasury, 644 F.2d 1341,

1347 (9th Cir. 1981) (“[B]ecause of the nature of a state habeas proceeding, a

decision actually rendered should preclude an identical issue from being relitigated

in a subsequent § 1983 action if the state habeas court afforded a full and fair

opportunity for the issue to be heard and determined under federal standards.”).

      AFFIRMED.




                                           2                                       11-17354